DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant respectfully argues that the prior art of Gunnarson et. al. (U.S. 20170002702) in view of Ruth (U.S. 20170122232) and in further view of Moller (U.S.  20120279463) fail to teach the newly amended limitations incorporated into claim 12.
The examiner respectfully agrees with the applicant that the prior art of Gunnarson et. al. (U.S. 20170002702) in view of Ruth (U.S. 20170122232) and in further view of Moller (U.S.  20120279463) fail to teach the newly amended limitations incorporated into claim 12. However, upon further searching and consideration, the prior art of Gibson et. al. (U.S. 20080041336) was found to teach the newly amended limitations of claim 12 as explained below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 16-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnarson et. al. (U.S. 20170002702) in view of Ruth (U.S. 20170122232) in view of Moller (U.S.  20120279463), and in further view of Gibson et. al. (U.S. 20080041336).

Regarding claim 12, Gunnarson teaches a method for operating a reciprocating internal combustion engine (fig. 2; 2; [0048]) in an exhaust braking mode (abstract), in which a camshaft (first camshaft 22, second camshaft 28; [0049]) for actuating a gas exchange valve (inlet valve 18, exhaust valve 24; [0049]) of the reciprocating internal combustion engine is adjusted (as shown in fig. 3; A1, A2; I1, I2) when the exhaust braking mode is activated, comprising: 
within one operating cycle of a first cylinder, 
closing a first exhaust valve (fig. 2; 24; [0049-0050]) of the first cylinder a first time (fig. 3; D1; [0054-0055]);
subsequently opening the first exhaust valve of the first cylinder a first time (A2; [0053]); 
subsequently closing the first exhaust valve of the first cylinder a second time (A2; [0053]), and
subsequently, opening the first exhaust valve of the first cylinder a second time in order to release gas, compressed in the first cylinder by a first piston (fig. 2; 12; [0049-0050]) of the first cylinder, from the first cylinder.
However, Gunnarson is silent about 
keeping a first exhaust valve open while a second exhaust valve opens for a second time for as long as the first cylinder is filled with gas flowing out of a second cylinder of the reciprocating internal combustion engine via an exhaust duct and until the second exhaust valve closes; and 
following the one operating cycle of the first cylinder, increasing braking power by retarding a timepoint at which subsequently opening the first exhaust valve of the first cylinder a second time occurs while keeping a timepoint at which the first exhaust valve is closed the first time unchanged.

Ruth teaches keeping an analogous first exhaust valve open while an analogous second exhaust valve opens for a second time for as long as an analogous first cylinder is filled with gas flowing out of an analogous second cylinder of a reciprocating internal combustion engine via an exhaust duct (abstract; [0029]; recirculates exhaust gas between the subset of the set of cylinders and the exhaust system).
However, Ruth is silent regarding keeping an analogous first exhaust valve open…until the second exhaust valve closes.
Moller teaches opening an analogous exhaust valve and keeping it open for the braking action of the engine ([abstract; 0005]; Note: the braking action as described above in Ruth concludes when the second valve closes, thus the combination of Gunnarson, Ruth and Moller, would also hold an analogous first exhaust valve open…until the second exhaust valve closes, as described above.).
Gibson teaches that the timing of an exhaust valve closing event (fig. 5a) shown at 512 may be advance or retarded over time as desired to achieve the desired braking torque ([0046])
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings Gunnarson, to incorporate recirculation of exhaust gas between a subset of engine cylinders and the exhaust system, as clearly suggested and taught by Ruth, in order to reduce the amount of fuel used by the engine while operating under partial load ([0030]).
Further, it also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings Gunnarson, to incorporate opening an analogous exhaust valve and keeping it open when the engine brake is actuated, as clearly suggested and taught by Moller in order to obtain a system which is easy to manufacture, subject to little wear, and that the movements performed by the elements are small and subject to little frictional resistance ([0007]).
Additionally, it also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings Gunnarson, to incorporate, following the one operating cycle of the first cylinder, increasing braking power by retarding a timepoint at which subsequently opening the first exhaust valve of the first cylinder a second time occurs while keeping a timepoint at which the first exhaust valve is closed the first time unchanged, since this limitation is another way of saying adjusting the timing of an exhaust valve closing during an exhaust braking event in order to achieve a desired amount of brake torque, as clearly suggested and taught by Gibson in order to achieve a desired amount of braking torque.

Regarding claim 13, Gunnarson, Ruth, Moller and Gibson teach the method according to claim 12, and Gunnarson further teaches wherein the camshaft is an intake camshaft (first camshaft 22; [0049]) and wherein via the intake camshaft it is possible to actuate, as the gas exchange valve, an intake valve (inlet valve 18; [0049]) that is associated with an intake duct (inlet system 20; [0049] via which the first cylinder is filled with the gas (fig. 2).
Regarding claim 14, Gunnarson, Ruth, Moller and Gibson teach the method according to claim 13, and Gunnarson further teaches wherein the intake camshaft is retarded (each camshaft 22, 28 may be phase-shifted; [0050]).

Regarding claim 16, Gunnarson, Ruth, Moller and Gibson teach the method according to claim 12, and Gunnarson further teaches wherein an exhaust camshaft is retarded (each camshaft 22, 28 may be phase-shifted; [0050]).
Regarding claim 17, Gunnarson, Ruth, Moller and Gibson teach the method according to claim 12, and Gunnarson further teaches a number of cylinders ([0037]; Note: number of cylinders implies at least a second cylinder) which at least implicitly perform the method as recited above in claim 12.
However, it also would have been obvious to one having ordinary skill in the art to apply the teachings of Gunnarson, as recited above in claim 12, to at least a second and third cylinder, since it is well known that engines may comprise of more than two cylinders.
Regarding claim 18, Gunnarson, Ruth, Moller and Gibson teach the method according to claim 12, and Gunnarson further teaches wherein the first exhaust valve of the first cylinder is kept open, following the first opening and before the second closure, as recited above in claim 12 and implicitly teaches that, the first exhaust valve is kept open for as long as the first cylinder is filled with the gas flowing out of the second cylinder and out of a third cylinder of the reciprocating internal combustion engine.
However, it also would have been obvious to one having ordinary skill in the art to apply the teachings of Gunnarson, as recited above in claim 12, to at least a second and third cylinder, since it is well known that engines may comprise of more than two cylinders.
Regarding claim 20, Gunnarson, Ruth, Moller and Gibson teach the method according to claim 12, and Gunnarson further teaches wherein keeping the first exhaust valve of the first cylinder open is performed at least up to 210 crank angle degrees (fig. 3; Note: exhaust valve is open longer than 210˚ CA as indicated via A2) after a top dead center (at 0˚ CA) of the first piston of the first cylinder.
Regarding claim 21, Gunnarson, Ruth, Moller and Gibson teach the method according to claim 12, and Gunnarson further teaches wherein the first exhaust valve performs a smaller stroke in the exhaust braking mode than in a normal operating mode that is different from the exhaust braking mode (as indicated via D1 in fig. 3).
Regarding claim 22, see claim 12 above.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747